Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. 6503669 and Watanabe et al. 20100248493, in view of Yoshikawa et al. 20070212618 and Sakai et al. 20130273738.
Kaneko et al. 6503669 teaches in example 2, sputtering Cr in the presence of 4,5 sccm Ar and 2.5 sccm CO2 to produce a light shielding film with a thickness of 300 nm and a reflectance of ~30%.  Table 2 shows the 59 at% Cr, 30 at% O and 9 at% C.  Example 1 is similar, but uses a varying ratio of Ar and CO2 which allowed the formation of films with reflectances between 10 and 60% (5/23-34). The chromium oxycarbide film should have a Cr of 30-80 at%, a C content of 5-50 at% and an oxygen content of 5-50 at% (3/55-58). This film is then coated with a resist and patterned (4/43-53). 
Watanabe et al. 20100248493 teaches in example 1, a quartz substrate which is coated with a 75 nm MoSiON phase shift film, a 44 nm CrN light shielding film and a 5 nm silicon oxide hard mask film formed using sol-gel coating (spin on glass, SOG) followed by baking. To form the patterned mask, a chemically amplified resist was coated on the silicon oxide film. This was exposed and developed and the silicon oxide film etched with a SF6/O2 plasma.   The resist was then stripped and the silicon oxide layer used as a mask against a 185 Cl2/55 O2/9.25 He 6/O2 plasma, which also removes any remaining silicon oxide layer [0090-0100].  The light shielding film can be composed of multiple sub-layers and may be graded.  The chromium light shielding layer can be chromium of a chromium compound such as chromium oxide, chromium nitride, chromium carbide, chromium oxynitride, chromium oxycarbide, chromium nitride carbide, and chromium oxide nitride carbide.  In the light shielding film, the Cr content is most preferably 60-100 At%, the oxygen content is most preferably 0-40 at%, the nitrogen content is most preferably 0-40 At% and the carbon content is most preferably 0-10 At% [0068-0071].  The oxide film can have a thickness of 1-10 nm and in these thicknesses can ensure that the Cr layer is etch without increasing the line edge roughness (LER) or forming black defects [0065]. The SOG mask has a high resistance to chlorine etching and enables high accuracy in the pattern transfer [0018,0028], where the use of just a resist prevents the formation of very fine patterns due to the high aspect ratio of the resist pattern (the resist coating needs to be thicker due to poor resistance to the etch conditions).  This thickness degrades the resist pattern profile (sides are not vertical) and can result in pattern collapse and premature stripping of the pattern [0006]. SOG films have the advantage that they can be formed with a high flatness and can be made thin due to their high etch resistance/selectivity (higher than resist), which allows for finer patterns to be formed (miniaturization) [0029-0032,0063-0065]. 
Yoshikawa et al. 20070212618 establishes that Cr films, including those having 0-40 at% oxygen, 0-40 at% N and 0-20 at% C, including CrOC are known in the mask art and sometimes have adhesion issues which can be corrected by increasing the oxygen or nitrogen content at the surface to improve adhesion of the antireflection layer, a resist layer or other films of “different 
Sakai et al. 20130273738 teaches in example 1, a substrate provided with a MoSiN phase shift layer, a light shielding laminate of 30 nm CrOCN layer, a 4 nm CrN layer, a 14 nm CrOCN and the surface was treated with ozone and ethylene gas [0170-0185] to form a treated layer with a thickness of 1 nm.  This was used in examples 6 [0231-0235], which was processed as in example 5 using Cl2/O2 and SF6 etching [0220-0230]. The formation of an oxide surface improves cleaning resistance [0086-0087,0108,0122]  The oxidation can be carried out at lower temperatures and/or in shorter times [0092-0094]. The light shielding film can be a single layer or a multilayered structure.  It can be formed as a graded film which changes composition in the thickness direction either stepwise or gradually [0145-0147]. An etch mask can be provided over the light shielding film to reduce the thickness of the resist needed [0161]. As shown in figures 3a and 3b, the binding energy in the XPS spectrum for curve is ~531 eV for CrN or CrON layers [0106-0108]. 
It would have been obvious to modify the process of example 2 of Kaneko et al. 6503669, by adding a silicon oxide hardmask layer such as those used in examples 1 of Watanabe et al. 20100248493 between the resist and the CrOC layer to ensure that the Cr layer is etch without increasing the line edge roughness (LER) or forming black defects and to enable the formation of finer patterns as discussed in Watanabe et al. 20100248493 at [0029-0032,0063-0065] with a reasonable expectation of success based upon the teachings of the use of these being useful with CrOC with oxygen content of 1-40 At% and carbon contents of 1-10 At% 
Alternatively, it would have been obvious to one skilled in the art to modify the process of example 1 of Watanabe et al. 20100248493 by replacing the CrN light shielding layer with a known CrOC light shielding layer, such as the 59 at% Cr, 30 at% O and 9 at% C, CrOC of example 2 of Kaneko et al. 6503669 with a reasonable expectation of success based upon the use of light shielding layers of CrOC with oxygen content of 1-40 At% and carbon contents of 1-10 At% [0068-0071] of Watanabe et al. 20100248493 and oxidize the surface of the CrOC layer using the technique of Sakai et al. 20130273738 as yielding a 1 nm oxidation thickness to gain the advantages in adhesion between the CrOC layer and the hardmask layer and/ cleaning resistance taught in Yoshikawa et al. 20070212618 and Sakai et al. 20130273738. Further with respect to claim 11, it would have been obvious to use the patterns mask to pattern a resist in a lithographic process for forming a semiconductor device as taught in the references. Further, with respect to claim 6, it would have been obvious to form the CrOC layer with a 10% carbon content based upon the teaching of 0-10 At% in Watanabe et al. 20100248493 and 0-50 at% in Kaneko et al. 6503669.
Further, with respect to claims 10 and 11, it would have been obvious to modify the processes rendered obvious by the combination of Kaneko et al. 6503669, Watanabe et al. 
With respect to the O1s and Cr2p, XPS data, the position of the examiner is that the CrOC layer of Kaneko et al. 6503669 which has the composition of 59 at% Cr, 30 at% O and 9 at% C and no nitrogen has a Cr content of less than 80 at% as recited in claim 5, an oxygen content between 10-35 At% and a carbon content of 9 At%, which is just outside the range recited in claim 6 meets these.  The applicant has argued that CrN layers do not meet these limitations, but this is not asserted in the rejection.   The selective etching of Cr layers with chlorine etches such as the exemplified 185 Cl2/55 O2/9.25 He plasma etch is clearly disclosed in Watanabe et al. 20100248493.  The examples notes that the silicon oxide hardmask is among those disclosed in the instant specification (prepub at [0092]) and the use of a chlorine/oxygen etch is bounded by the disclosure of the instant specification at [0111], but is not limited to the preferred Cl2:O2 plasmas specifically discussed.  This might have a bearing on process claims limited to them. 


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. 6503669 and Watanabe et al. 20100248493, in view of Yoshikawa et al. 20070212618 and Sakai et al. 20130273738, further in view of Nam et al. 20160054650. 
Nam et al. 20160054650 teaches in inventive example 4, a substrate with a CrCON layer formed by sputtering in 3 sccm Ar:9 sccm N2 3.5: sccm NO:2 sccm CH4  followed by a second layer of CrCON formed by sputtering in 5 sccm Ar:5 sccm N2 1.5: sccm NO:3 sccm CH4  [0085-
	In addition to the basis above, it would have been obvious to one skilled in the art to modify the mask blanks, masks and processes of forming them rendered obvious by the 
	The rejection as modified stands for the reasons above.  The examiner notes that Nam et al. 20160054650 teaches the thickness of the hardmask layer being 2-10 nm. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent 10915061 (which matured from copending Application No. 15/769116 (20180299767)). Although the claims at issue are not identical, they are not patentably distinct from each other because they seek coverage for the same mask blanks with the oxidized surface and methods of processing them. 
The provisional nature of the rejection is withdrawn as the patent has issued from the previously identified applicant.
The rejection stands, noting that the claims have been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/177659 (20190146329), in view of Yoshikawa et al. 20070212618 and Sakai et al. 20130273738.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 6, 2020